Townsend, J.
1. Where, as here, there is evidence that, at the time of an automobile collision, a policy of insurance which had previously covered the automobile had been canceled in accordance with its terms, a verdict finding no liability on the policy is authorized. See Code, § 56-213.
2. Where, as here, a policy of insurance has been canceled in accordance with its terms, for the non-payment of premiums, and subsequently the previous insured pays a sum of money to an employee of the agent of the insurer equivalent to the premium which had been due prior to the cancellation of the policy, and such employee, without knowledge of the fact that the policy had been canceled and was no longer in existence, accepts such sum, and the agent of the insurance company, immediately thereafter and upon determining the fact of cancellation, refunds the *709sum in question, this does not amount to a reinstatement of the canceled policy. See 45 C. J. S., “Insurance,” § 637.
Decided July 16, 1949.
3. All of the special assignments of error in the amended motion for a new trial are incomplete and not understandable within themselves, in that they fail to show the nature of the alleged errors. They therefore present no question for decision By this court, and this point is insisted upon by counsel for the defendants.
4. The judgment of the trial court overruling the plaintiff’s motion for a new trial as amended is without error.

Judgment affirmed.


MacIntyre, P. J., and Gardner, J., concur.

W. F. Moore, for plaintiff.
Matthews, Long & Moore, Virlyn B. Moore Jr., for defendant.